DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The preliminary amendment filed on June 15, 2022 is acknowledged.  Claims 1-5 and 11-12 have been canceled.  Claims 6-10 and 13-15 are pending.
Priority
This application has been filed as a continuation of U.S. Patent Application No. 16/702,654.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/702,654, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  According to the original disclosure the claimed peaks of independent claim 13 correspond to Li7PS6 crystal structure and not -Li3PS4 crystal structure (see para. [0039]).  Thus the dependent claims 7-10 defining the crystal structure of claim 13 to also be -Li3PS4 crystal structure is not supported for the XRD peaks of the product of independent claim 13.  
Drawings
The drawings received June 15, 2022 are acceptable for examination purposes.
Specification
The specification received June 15, 2022 has been reviewed for examination purposes.
The disclosure is objected to because of the following informalities: the status of the prior U.S. application listed in the first sentence of the application should be updated since it has matured into a U.S. patent.   Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: According to the original disclosure the claimed peaks of independent claim 13 correspond to Li7PS6 crystal structure and not  -Li3PS4 crystal structure (see para. [0039]).  Thus the dependent claims 7-10 defining the crystal structure of claim 13 to also be -Li3PS4 crystal structure is not supported for the XRD peaks of the product of independent claim 13.    Therefore the specification does not appear to provide sufficient antecedent basis for the PS4 structure to be -Li3PS4 crystal structure since the peaks of independent claim 13 are directed to Li7PS6 crystal structure and not -Li3PS4 crystal structure.
Information Disclosure Statement
The information disclosure statement filed June 15, 2022 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in the parent applications. Such information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.  Copies of references cited by applicant in accordance with MPEP  § 609, § 707.05(b) and § 708.02 are not furnished to applicant with the Office action. Additionally, copies of references cited in continuation applications if they had been previously cited in the parent application are not furnished.
Claim Objections
Claims 6-10 and 13-15 are objected to because of the following informalities:  the term “peek” in claims 13-14 should be “peak”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed above, claim 13 recite that the method results in a treated product with XRD peaks at 15.5 and 25.3.  According to the disclosure the claimed peaks of independent claim 13 correspond to Li7PS6 crystal structure not -Li3PS4 crystal structure (see para. [0039]).  Thus the dependent claims 7-10 defining the crystal structure of claim 13 to also be -Li3PS4 crystal structure is not supported for the XRD peaks of the product of independent claim 13.    Therefore the amendment appears to introduce new matter as newly presented independent claim 13, including the particular XRD peaks therein in conjunction with original claims 7-10 and unduly include -Li3PS4 crystal structure when the disclosure only teaches of Li7PS6 crystal structure exhibiting the XRD peaks of claim 13.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is vague and indefinite for reciting a step of the product being “fired” but fails to provide any clarity as to what the term “fired” encompasses.  As such, the scope of the invention of claim 15 is unclear in the absence of some limitation more clearly defining the term “fired” therein.
Claim Interpretation
The claimed invention is read in light of the disclosure.  Notably independent claim 13 defines XRD peaks which only correspond to Li7PS6 crystal structure rather than -Li3PS4 crystal structure.  Thus the dependent claims have been interpreted consistent with the XRD peaks of claim 13, limited to Li7PS6 crystal structures and not inclusive of -Li3PS4 crystal structure (see para. [0039] of the specification).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chiga et al. (JP 2014096391A) in view of Miyashita et al. (U.S. Patent Application No. 2017/0222257).
As to claim 13, Chiga discloses a method for producing a solid electrolyte comprising heat treating a raw material mixture comprising lithium, sulfur and phosphorous in a solvent using a press-resistant container.  Notably the raw materials of lithium sulfide and phosphorous sulfide are milled and then transferred to an SUS autoclave for heat treatment (paras. [0060]-[0068], [0073]).  Heat treatment is performed in the same pressure-resistant container (autoclave) and under the same time and temperature conditions (see para.[0024], [0048], [0060], [0065], [0068], [0073]).
Chiga does not teach of the raw material further including a halogen component or the treated product exhibiting peaks in an XRD measurement as required by claim 13, having the PS4 crystal (claim 6) selected from the Li7PS6-type structure (claims 7, 9).
As to claim 13, Miyashita discloses sulfide-based solid electrolytes where the product is represented by the formula, Li7-x-2yPS6-x-yClx (abstract).  The raw material mixture is a combination of Li2S, P2S5 and LiCl (para. [0070]).  The XRD pattern of this material exhibits the same peaks as recited in claim 13 (See Fig. 1).   Producing the argyrodite material of Miyashita provides for a solid electrolyte having improved water resistance and oxidation resistance (para. [0018]).  Thereby improving the deterioration resistance of the electrolyte material.  As to claims 6, 7 and 9, Li7-x-2yPS6-x-yClx is a particular Li7PS6 type structure.  In addition, the treated product would highly, if not entirely, favor the Li7PS6 type structure (see Table 1 as to claim 9).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the raw materials of Miyashita to include a halogen component to obtain the sulfide-based solid electrolyte of Miyashita represented by the formula, Li7-x-2yPS6-x-yClx since it would have improved the deterioration resistance of the solid electrolyte.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chiga et al. (JP 2014096391A) in view of Miyashita et al. (U.S. Patent Application No. 2017/0222257) as applied to claim 13 above and further in view of Aida et al. (WO 2016/204253A1).
The difference not yet discussed is of the treated product further being fired.
Aida teaches of providing a terminal heat treatment (firing) of the fabricated solid electrolytes therein wherein the firing is performed at elevated temperatures (Example 2, page  16).  The heat treatment provides for crystallization of the solid electrolyte (pages 12 and 14).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of modified Chiga to include a terminal firing step as taught by Aida since it would have provided for desired crystallization of the solid electrolyte to a product crystal structure with high ionic conductivity and excellent battery performance.
Claims 6-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chiga et al. (JP 2014096391A) in view of Nakayama et al. (U.S. Patent Application No. 2021/0075058).
As to claim 13, Chiga discloses a method for producing a solid electrolyte comprising heat treating a raw material mixture comprising lithium, sulfur and phosphorous in a solvent using a press-resistant container.  Notably the raw materials of lithium sulfide and phosphorous sulfide are milled and then transferred to an SUS autoclave for heat treatment (paras. [0060]-[0068], [0073]).  Heat treatment is performed in the same pressure-resistant container (autoclave) and under the same time and temperature conditions (see para.[0024], [0048], [0060], [0065], [0068], [0073]).
Chiga does not teach of the raw material further including a halogen component or the treated product exhibiting peaks in an XRD measurement as required by claim 13, having the PS4 crystal (claim 6) selected from the Li7PS6-type structure (claims 7-9), the weight ratio or claim 10 or the additional XRD measurement of claim 14.
As to claim 13, Nakayama teaches of a sulfide-based solid electrolyte comprising both a lithium argyrodite structure Li7-aPS6-aHaa (where Ha is a halogen) and Li3PS4 (abstract).  The molar ratio of the argyrodite is 30% or more (para. [0053]).  The molar ratio of Li3PS4 is more preferably 10-50% (para. [0054]). The combination of both structures was shown by Nakayama to suppress generation of hydrogen sulfide, secure high ionic conductivity and provide a battery having high discharge capacity. The XRD pattern of this material exhibits the same peaks as recited in claim 13 (See Fig. 4).   As to claims 13, 6, 7 and 9, Nakayama teaches of a sulfide-based solid electrolyte comprising a lithium argyrodite structure Li7-aPS6-aHaa (where Ha is a halogen) which is present in a ratio of 30% or more  (para. [0053]).  As to claims 13, 14 and 6-8 Nakayama teaches of a sulfide-based solid electrolyte comprising also comprising -Li3PS4 (abstract).  The XRD pattern of this material exhibits the same peaks as recited in claim 14 (See Fig. 4). The molar ratio of -Li3PS4 is more preferably 10-50% (para. [0054]). The combination of both structures was shown by Nakayama to suppress generation of hydrogen sulfide, securing high ionic conductivity and providing a battery having high discharge capacity.  As to claim 10, the ratio of Li7-aPS6-aHaa (where Ha is a halogen) which is present in a ratio of 30% or more and the ratio of -Li3PS4 is more preferably 10-50% (para. [0054]) with specific examples in Table 1 showing additive ratios of the two components at 50% or more.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the sulfide-based solid electrolyte comprising of Chiga to include both a lithium argyrodite structure Li7-aPS6-aX (where X is a halogen) and Li3PS4 as taught by Nakayama since it would have expectedly suppressed generation of hydrogen sulfide, secured a high ionic conductivity and provided for a battery having high discharge capacity.
As to the particular claimed ranges of claims 8-10: as discussed above, Nakayama teaches of ratios of each structure as discussed above, which teach of amounts which encompass or overlap the percentages of each structure recited in claims 8-10.  Thus teaching of the same or remarkably similar amounts of each crystal structure in the resultant product.  As to claiming of particular ranges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chiga et al. (JP 2014096391A) in view of Nakayama et al. (U.S. Patent Application No. 2021/0075058) as applied to claim 13 above and further in view of Aida et al. (WO 2016/204253A1).
The difference not yet discussed is of the treated product further being fired.
Aida teaches of providing a terminal heat treatment (firing) of the fabricated solid electrolytes therein wherein the firing is performed at elevated temperatures (Example 2, page  16).  The heat treatment provides for crystallization of the solid electrolyte (pages 12 and 14).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of modified Chiga to include a terminal firing step as taught by Aida since it would have provided for desired crystallization of the solid electrolyte to a product crystal structure with high ionic conductivity and excellent battery performance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2015/0357675 discloses of a conventional method wherein the heating step is not performed in the presence of a solvent. U.S. Patent Application No. 2017/0155170 discloses of a conventional method wherein the heating step is performed in an inert gas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725